Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1000 Filed 07/31/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                                     Plaintiff                           Honorable Judith E. Levy

 -vs-                                                                    Case No. 16-cr-20254

 EDWARD GALKA,

                                     Defendant
                                          /

        EDWARD GALKA’S SUPPLEMENTAL BRIEF IN SUPPORT OF
                          MOTION FOR
                   COMPASSIONATE RELEASE

          It is indisputable that Mr. Galka suffers from at least two underlying

 conditions, obesity and hypertension, that the Center for Disease Control (CDC)

 recognizes as serious risk factors for COVID-19.1 Moreover, Mr. Galka’s having

 tested positive for COVID-19 once, does not prevent him from reinfection.2




 1         On June 25th, the CDC expanded their list of people at risk of severe medical complications with COVID-19.
 The CDC removed any specific age threshold to the risk factors. https://perma.cc/UJT9-JMHS. In other words, the
 CDC has “jettison[ed] earlier warnings that mainly those 65 and older faced higher risk. ”
 https://www.statnews.com/2020/06/25/cdc-broadens-guidance-on-americans-facing-risk-of-severe-covid-19/
 2         Counsel apologizes to the Court for his inability to obtain an affidavit from Dr. Markowitz for several
 unfortunate and logistical reasons. However, counsel not only stands by the earlier representation made, but now
 supplies this Court with much more information demonstrating Mr. Galka’s serious threat of reinfection from COVID-
 19.
                                                          1
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1001 Filed 07/31/20 Page 2 of 15




       Galka’s first test was positive. There was no retest. Galka has never been

       retested for COVID-19 or given a serological antibody test to confirm the

       result.

       This is significant because the CDC has admitted that both false positives

 and false negatives are not uncommon with polymerase (RT-PCR) tests. “Both the

 tests for Covid-19 that look for active infections and the serological antibody

 tests (that can identify past infections) have had issues with accuracy.” See “Why

 even a super-accurate COVID-19 test can fail,” Vox, May 27, 2020,

 https://www.vox.com/2020/5/1/21240123/coronavirus-quest-diagnostics-antibody-

 test-covid. The RT-PCR test, which seeks out the genetic material (RNA) of

 COVID-19, emphasizes “sensitivity” over “specificity” for an important reason:

 “The main fear is that a false negative could leave someone to spread the virus

 unwittingly, so it makes sense to emphasize sensitivity. That way, it will pick up

 more actual cases, with the trade-off that some positive results might not be

 correct.” Id. Michael T. Osterholm, PhD, MPH, director of the Center for

 Infectious Disease Research and Policy (CIDRAP) at the University of Minnesota

 explained: “I hope that if nothing else, everyone is learning that having a positive

 PCR for this particular virus — SARS-CoV-2 — in and of itself does not mean

 that you’re infectious or infected for that matter.” See Viguers, Stephanie, “U.S.

 Taking ‘Wrong Approach’ to COVID-19 testing, expert warns,” June 16, 2020,

                                           2
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1002 Filed 07/31/20 Page 3 of 15




 https://www.healio.com/news/primary-care/20200616/us-taking-wrong-approach-

 to-covid19-testing-expert-warns.

       Beyond the uncertainty of the test and the uncertainty of whether Galka

 actually contracted the virus, it is BOP policy that when an inmate “tests positive

 for COVID-19 but is deemed asymptomatic, the BOP conducts no medical

 evaluation of that patient beyond daily temperature checks.” United States v.

 McCall, __ F.Supp.3d __, 2020 WL 2992197 (M.D. Alabama, N. Div., June 4,

 2020). This is important because one inmate has already died in the BOP's custody

 just weeks after it deemed him “recovered” from the virus. Id. at *5. To be sure,

 for an individual with serious risk factors for COVID-19 who has allegedly

 recovered from the virus, “the evidence reflects that he would not be protected

 from the possibility of future reinfection.” McCall, Id. at *6-7 (“The court will not

 play Russian Roulette with McCall’s life… motion for compassionate release is

 granted.”).

       The government attempts to minimize the risk to Galka’s health and life

 when it suggests that he is immune from infection of the virus because he has

 previously tested positive. First, there is simply no medical evidence to support

 the claim that a person who previously tested positive for COVID-19, and is

 deemed recovered, is less susceptible to serious adverse health outcomes than

 they were before they were exposed to the virus. The government’s suggestion

                                           3
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1003 Filed 07/31/20 Page 4 of 15




 that people who have tested positive for the virus are immune is contrary to CDC

 guidance, which states that it is “not yet known” whether the presence of

 antibodies provide “immune protection” for COVID-19.3 Of course, no antibody

 test was performed on Galka, so we have no idea whether he even has antibodies,

 much less “immune protection.”

         Moreover, with each passing day there is more evidence that people who are

 deemed to have “recovered” from COVID-19 can become seriously ill and die of

 the disease after their purported “recovery.” An example is the case of Adam

 Solarzano, an inmate at Terminal Island who died on May 24, 2020, less than a

 month after he was deemed by BOP physicians to have “recovered” from COVID-

 19. According to the BOP Press Release: On April 16, 2020, inmate Adrian

 Solarzano, tested positive for COVID-19 at the Federal Correctional Institution

 (FCI) Terminal Island in San Pedro, California. On May 10, 2020, in accordance

 with CDC guidelines, Mr. Solarzano was converted to a status of “recovered”

 following quarantine and no presentation of active symptoms. On Friday, May 15,

 2020, Mr. Solarzano was admitted to the local hospital, due to complaints of chest

 pains and anxiety. He was tested for COVID-19 by hospital staff on May 15 and

 16, 2020, with negative results. Mr. Solarzano’s condition continued to decline. On

 Sunday, May 24, 2020, Mr. Solarzano, who had pre-existing medical conditions,


 3   https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html
                                          4
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1004 Filed 07/31/20 Page 5 of 15




 which the CDC lists as risk factors for developing more severe COVID-19, was

 pronounced dead as a result of the virus by hospital staff.

 https://www.bop.gov/resources/news/pdfs/20200527_press_release_trm.pdf.

       To be sure, researchers cannot definitively conclude whether Galka, like the

 late Mr. Solarzano, could contract COVID-19 again and have a more virulent

 reaction, particularly with his serious comorbidities. William Park, Can you catch

 Covid-19 twice?, BBC (Apr. 22, 2020),

 https://www.bbc.com/future/article/20200421-will-we-ever-be-immune-to-covid-

 19 (“Immunity to Covid-19 is not as clear cut as we might hope”). Galka is a

 sitting duck at Elkton and should not have to be a guinea pig to test this possibility.

       For these reasons, Federal courts across this country continue to release

 otherwise qualified inmates who have previously tested positive for the corona

 virus. See Snell v. United States, Criminal Case No. 16-20222-6 (E.D. Mich. Jun.

 2, 2020); United States v. McCall, Case No. 2:18-cr-00095, Dkt. No. 96 (M.D. Ala.

 June 4, 2020.) (granting compassionate release to inmate who tested positive for

 COVID-19 and finding the “risk of reinfection” to be unacceptable); United States

 v. Brown, Case No. 2:18-cr-360, Dkt. No. 35 (N.D. Ala. May 22, 2020) (granting

 compassionate release to COVID-19 positive inmate who also suffered from

 asthma because “in the event [his] condition worsens, medical treatment in and

 around” the prison “may well be inadequate.”); United States v. Arreola-Bretado,

                                            5
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1005 Filed 07/31/20 Page 6 of 15




 Case No. 3:19-cr-3410, Dkt. No. 50 (S.D. Cal. May 15, 2020) (granting

 compassionate release to defendant who tested positive for COVID-19 after

 concluding she will receive superior medical care outside of the custody of the

 Otay Mesa detention facility); United States v. Huntley, No. 13-cr-119-ABJ, ECF

 No. 263, at 8 n.9, 10 (D.D.C. May 5, 2020) (ordering compassionate release for

 defendant who tested positive for COVID-19).

       The district court in McCall acknowledged that the risk of “reinfection” for

 an inmate who has already tested positive for COVID-19 is unknown, but it did not

 accept the government’s view that it was appropriate to leave him in prison and

 hope for the best. United States v. McCall, Case No. 2:18-cr-00095, Dkt. No. 96

 (M.D. Ala. June 4, 2020). McCall’s doctor testified that he should be isolated from

 other inmates to protect him from the possibility of reinfection, considering the

 heightened risk of severe illness that he faced due to his pre-existing medical

 condition. Id at *24.

       COVID-19 is indeed a “novel” virus. Seemingly, every day more horrifying

 effects of the virus become known to the medical community. However,

 reinfection is not a well-known aspect of the virus, other than we do know that the

 risk of reinfection is ever present.

       On Friday, April 24, 2020, the World Health Organization (WHO) issued a

 scientific brief saying that the public belief that a one-time infection leads to

                                           6
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1006 Filed 07/31/20 Page 7 of 15




 immunity remains unproven and is unreliable as a basis for response to the

 pandemic. See WHO, “Immunity Passports” in the Context of COVID-19,

 https://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-

 context-of-covid-19 (last accessed June 22, 2020). Specifically, the WHO says that

 “[t]here is currently no evidence that people who have recovered from COVID-19

 and have antibodies are protected from a second infection.” Id. The risk of

 reinfection is not merely theoretical. An example of the risk of reinfection can be

 found in the case of the USS Theodore Roosevelt. Recently thirteen United States

 sailors from that ship who had apparently recovered from the coronavirus, went

 through rigorous recovery criteria that exceeded CDC guidelines, and had received

 negative test results, tested positive for the disease a second time. New research by

 the Columbia University Mailman School of Public Health has found that

 “reinfections with endemic coronaviruses are not uncommon, even within a year of

 prior infection.” Risk of Coronavirus Reinfection Remains After Recovery,

 available at https://www.publichealth.columbia.edu/public-health-now/news/risk-

 coronavirus-reinfection-remains-after-recovery. While that study covered four

 endemic coronaviruses—not including SARS-CoV-2, the virus that causes COVID-

 19—the study found that when reinfection occurred, it was not associated with less

 severe symptoms. Id. Given the large number of confirmed cases of COVID-19 at

 FCI Elkton and based on the currently available scientific data, Defendant Galka

                                          7
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1007 Filed 07/31/20 Page 8 of 15




 continues to be at risk of imminent harm based on his underlying medical conditions.

       As of May 12, 2020, the CDC’s website stated, “Can people who recover from

 COVID-19 be re-infected with SARS-CoV-2? The immune response to COVID-19

 is not yet understood. Patients with MERS-CoV infection are unlikely to be re-

 infected shortly after they recover, but it is not yet known whether similar immune

 protection      will      be    observed       for      patients     with     Covid-19.

 https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (emphasis added).

       The Journal of the American Medical Association (JAMA) recently spoke to

 the unknowns regarding re-infection and post-infection immunity. It found that

 “Whether immunity occurs among individuals after they have recovered from

 COVID-19 is uncertain. Many human infections with other viral pathogens, such as

 influenza virus, do not produce a durable immune response…Following infection,

 detectable…antibodies develop within days to weeks of symptom onset in most

 infected individuals. Why some patients seem not to develop a humoral immune

 response, as reflected by detectable antibodies, is uncertain.” (Emphasis added)

 The article then goes on to explain in more detail that people with mild cases may

 recover before developing antibodies to become immune, and even those who do

 develop      detectable    levels   of     antibodies     may      not   be    immune.

 https://jamanetwork.com/journals/jama/fullarticle/2766097.

       The Standing Committee on Emerging Infectious Diseases and 21 st Century

                                            8
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1008 Filed 07/31/20 Page 9 of 15




 Health Threats, The National Academies of Sciences, Engineering, and Medicine,

 issued a report identifying “gaps in knowledge” related to the duration of antibody

 response and immunity to COVID-19. Among the gaps in knowledge it identifies

 are “[W]hether the presence of antibodies confers protection from illness due to re-

 protective immunity.” https://www.nap.edu/read/25774/chapter1#4 (Report at 5-6).

        For coronaviruses, immunity seems to wane quickly, and what is unknown is

 how long immunity lasts-and only months into the outbreak, there is now way

 to know. Antonio Regalado, What if immunity to covid-19 doesn’t last?, MIT Tech.

 Rev.           (Apr.           27,           2020),           available           at

 https://www.technologyreview.com/2020/04/27/1000569/how-long-are-people-

 immune-to-covid-19/.    Moreover, it’s not yet even clear whether mild or

 asymptomatic cases will even develop antibodies! See, Katarina Zimmer, What

 Do Antibody Tests For SARS-CoV-2 Tell Us About Immunity? (Apr. 15, 2020),

 available at https://www.the-scientist.com/new-opinion/what-do-antibody-tests-

 for-sars-cov-2-tell-us-about-immunity--67425. Zimmer’s article also indicates that

 people who are immunocompromised may have less capacity to develop immunity

 to COVID-19. Id.

        Two district courts recently granted compassionate release to inmates who

 had tested positive to COVID-19, based on the state of medical uncertainty as to re-

 infection. In U.S. v Common, 2020 WL 3412233 (C.D. Ill. June 22, 2020), the court

                                          9
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1009 Filed 07/31/20 Page 10 of 15




 granted compassionate release to a 39-year-old inmate suffering hypertension,

 obesity, and asthma. Defendant had served approximately 18 months of his 120-

 month sentence. The court cited much of the above-noted medical and scientific

 evidence, and lack thereof, and further noted that, “In addition to the very real risk

 of relapse or reinfection, Defendant also may suffer side effects from COVID-19.

 The available science and preliminary evidence, as well as historical research on

 other coronaviruses like severe acute respiratory syndrome (SARS) and Middle East

 respiratory syndrome (MERS), suggests that for some people affected by COVID-

 19, a full recovery may not happen for years, if at all. See, e.g., Madjid et al.,

 Potential Effects of Coronaviruses on the Cardiovascular System: A Review,

 available    at    https://jamanetwork.com/journals/jamacardiology/fullarticle/276

 3846?guestAccessKey=150724fb-8146-4fc2-a60c-

 b78955728d41&utm_source=For_The_Media&utm_medium=referral

 &utm_campaign=ftm_links&utm_content=tfl&utm_term=032720 (suggesting that

 COVID-19 may cause lingering cardiac damage, as well as making existing

 cardiovascular problems worse, further increasing the risk for heart attack and

 stroke).” Id. at *4-5.

       See Also, U.S. v. Yellin, 2020 WL 3488738, (S.D. Cal. June 26, 2020), where

 the court, based on McCall and the death of Adrian Solarzano, Supra., found that,

 “First, while Mr. Yellin’s medical record states he recovered from COVID-19, the

                                          10
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1010 Filed 07/31/20 Page 11 of 15




 possibility of reinfection persists. This virus is so new that the scientific community

 does not yet have answers to whether reinfection is possible. (ECF No. 139, Exhs.

 Q, S, T, U.) If Mr. Yellin were to be re-infected, his numerous underlying medical

 conditions could make COVID-19 infection deadly for him. Additionally, the death

 of Adrian Solarzano is an example of at least one inmate dying from COVID-19

 after Terminal Island deemed him recovered from the virus. (ECF No. 142, 1:23-

 2:9; id. at Exh. Y.) The Court does not presume to have more information than the

 experts researching this virus. Without scientific conclusions as to whether

 reinfection is possible or how long COVID-19 immunity lasts, the Court must err on

 the side of caution to avoid potentially lethal consequences for Mr. Yellin. See

 McCall, 2020 WL 2992197, at *6 (granting compassionate release because the

 movant’s underlying medical condition “makes the risk of his reinfection

 unacceptable”); United States v. Sholler, ––– F. Supp. 3d ––––, 2020 WL 2512416,

 at *5 (N.D. Cal. May 15, 2020) (granting compassionate release to an inmate at

 Terminal Island after addressing risk of reinfection). Id. at *3.

       Edward Christopher Galka is in serious risk of re-infection at Elkton’s raging

 viral hotspot. If re-infected, he is at high risk, given his obesity, together with his

 otherwise ill-health, of severe illness or death.   Is his continued incarceration so

 important, that we risk his possible death, or lifetime struggle with horrible and

 hideous lasting effects of COVID-19?

                                           11
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1011 Filed 07/31/20 Page 12 of 15




       As to dangerousness, the government wants to relitigate the facts of the case,

 as well as other pre-sentencing matters, to argue Defendant Galka’s danger to the

 community. The government’s analysis is completely misguided and fails to address

 current reality. To be clear, the government may as well be arguing that Galka

 deserves a life sentence. The government’s logic is that, based upon Galka’s past

 offense conduct, he will always pose a danger to the community. He will never

 change. There are no conditions of release this Court can fashion to ensure the

 community’s safety. He will wreck digital havoc forever. Mr. Galka must spend

 every day possible in custody, even if it means possible death or severe life-long

 illness; because unlike drug traffickers, child pornographers, bank robbers, and

 many other inmates convicted of much more serious offenses, well, Mr. Galka just

 cannot be trusted to continue to follow laws and rules.

              Indeed, Courts have granted COVID-19-based sentencing

 modifications in cases with more serious underlying offenses. For instance, in

 United States v. Curtis, No. 1:03-cr-00533-BAH, Dckt. 238 (D.D.C. Apr. 22,

 2020), the court granted a sentencing modification to a defendant serving a life

 sentence for sex trafficking minors. Despite the “heinous” nature of the crimes,

 “the spread of COVID-19 in BOP facilities, and defendant’s particular

 susceptibility to the worst effects of that virus adds great urgency to his request.”




                                           12
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1012 Filed 07/31/20 Page 13 of 15




 Id. at 7, 11 (citations omitted). The court ultimately reduced the sentence to time

 served. Id.

       Two more years in custody are just worth that risk, says the government. This

 counsel respectfully disagrees.

       When extraordinary and compelling reasons are established, the Court must

 consider the relevant sentencing factors in § 3553(a) to determine whether a sentence

 reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Under all the circumstances in

 this case, the Court should conclude that the time that Edward Galka has already

 served is sufficient to satisfy the purposes of sentencing. Under Pepper v. United

 States, 562 U.S. 476, 490-93 (2011), the Court can, and indeed must, consider post-

 offense developments under § 3553(a).

       Here, the overriding factor under § 3553(a) that was not present at the time of

 sentencing is the COVID-19 pandemic and the serious risk it presents. Although the

 circumstances of the present offense qualified Mr. Galka for the serious sentence

 this Court originally imposed, the sentencing purpose of just punishment does not

 warrant a sentence that includes exposure to a life-threatening illness. In fact, the

 Eighth Amendment’s prohibition on cruel and unusual punishment includes

 unreasonable exposure to dangerous conditions in custody. Helling v. McKinney,

 509 U.S. 25, 28 (1993); see also Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir.

 1995) (applying Helling to exposure to asbestos); Brown v. Mitchell, 327 F. Supp.

                                          13
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1013 Filed 07/31/20 Page 14 of 15




 2d 615, 650 (E.D. Va. July 28, 2004) (applying Helling to contagious diseases

 caused by overcrowding conditions). The § 3553(a) factors can be met in this case

 by an order of home confinement as a condition of supervised release.

               Additionally, Mr. Galka’s conduct while incarcerated, establishes that the

 purposes of punishment have been met. Under Pepper, the Court must also consider

 “the most up-to-date picture” of the defendant’s history and characteristics, which

 “sheds light on the likelihood that [the defendant] will engage in future criminal

 conduct.” 562 U.S. at 492. Since being incarcerated, Mr. Galka has had no tickets or

 rules violations. It should be noted also that Mr. Galka never violated his bond

 conditions.

        These facts are a good indication of how Galka would behave on supervision.

 United States v. Harrell, No. 13-20198, 2020 WL 2768883, at *2 (E.D. Mich. May

 28, 2020) (collecting cases). See United States v. Trujillo, 713 F. 1003, 1010 (9th

 Cir. 2013) (under 18 U.S.C. § 3582(c), “post-sentencing or post-offense

 rehabilitation” is a “critical factor”). The Court, therefore, can be confident that it

 can release Galka without compromising community safety. If the Court feels it is

 necessary, a GPS tether could be ordered as well.

  Mr. Galka has been a model inmate. Mr. Galka has displayed excellent behavior

 in prison, maintaining a record of “clear conduct”. Mr. Galka has never been cited



                                            14
Case 5:16-cr-20254-JEL-DRG ECF No. 106, PageID.1014 Filed 07/31/20 Page 15 of 15




 for disciplinary action in the BOP. Mr. Galka follows rules. He has followed

 every rule and guideline while incarcerated, without exception.



        Edward Galka has shown by his conduct that he no longer threatens public

 safety, and that granting his compassionate release would not endanger the

 community.




                                   CONCLUSION

       For the foregoing reasons, Edward Galka respectfully requests that the Court

 grant this motion for a reduction in sentence and re-sentence him to time served.

 Further, Defendant Galka does not object to this Court modifying his term of

 supervised release to include home detention for the period equal to the remaining

 term of incarceration he would serve without this Court’s modification order.

                                               Respectfully submitted,



                                               _____________________________
                                               SANFORD PLOTKIN (P38691)
                                               Atty. for Def. Edward Galka
                                               30445 Northwestern Hwy., Ste. 225
                                               Farmington Hills, MI 48334
                                               248-798-5756
                                               sanfordplotkin@gmail.com
       Dated: July 31, 2020



                                          15
